Citation Nr: 1218348	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-10 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from February 1951 to February 1953.  This case comes before the Board of Veterans' Appeals (Board) from appeal from a March 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the appellant's claim of entitlement to service connection for bilateral hearing loss.

The appellant's service medical treatment records are incomplete; only his service entrance and separation examination reports are of record.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

An August 2009 document from the National Personnel Records Center (NPRC) indicates that that the appellant's service records were fire-related and that no SGO or other records were available for him.  However, the RO never made a formal finding of the unavailability of the Veteran's service records and there is no indication that the RO sought any other alternative records. 

In his April 2010 VA Form 9, the appellant requested a Board hearing at the RO.  The appellant subsequently submitted a written statement, in June 2011, in which he withdrew his request for a Board hearing.  Therefore, the Board deems the appellant's request for a hearing before the Board to be withdrawn.  See 38 C.F.R. § 20.704(d).  Thus, the case is ready for appellate review. 


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss due to noise exposure from weapons fire related to his duties as a firing range instructor while on active duty.  He has indicated that he used hearing protection in connection with his post-service recreational noise exposure.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Hearing difficulty is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  
In February 1953 the Veteran underwent a separation examination.  No audiometric testing was performed; whispered voice testing was utilized.  The associated report indicates normal hearing (whispered voice (15/15)).  There is no mention in the appellant's report of examination for separation of any problems with hearing and no complaints of these conditions were noted.  

The appellant submitted his claim for service connection for bilateral hearing loss in July 2009.  He gave May 1951 as the date of the onset of his hearing loss.  He also indicated that he had sought treatment for hearing loss from a private physician in May 1985; that physician subsequently notified the RO that no records were available from that time.

Review of the appellant's VA treatment records reveals that he complained of having hearing problems in May 2005.  In November 2007, he requested a referral to audiology for an evaluation for hearing aids.  However, he cancelled that evaluation.  The appellant continued to report having problems with hearing loss.  In July 2009, he underwent an audiological assessment.  He reported experiencing bilateral hearing loss.  The appellant reported that his military noise exposure included artillery, gunfire and tanks; he said that he did not use hearing protection in service.  The appellant reported recreational noise exposure from hunting, target shooting and lawn equipment; he reported the use of hearing protection.  The appellant underwent audiometric testing which yielded the following puretone threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
80
75
LEFT
15
15
45
75
85

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 84 percent in the left ear.  (An October 2009 addendum to the note indicated that the speech audiometry results had been inverted in the original report.)  Both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The appellant was referred for an ear, nose and throat (ENT) consultation which was accomplished on July 30, 2009.  His present illness was listed as "hearing loss since military" and it was indicated that this hearing loss had worsened over the years.  The clinical impression was asymmetrical sensorineural hearing loss.  

The appellant was afforded a VA audiometric examination in October 2009; a February 2010 addendum to the associated report indicated that the examiner reviewed the appellant's claims file.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
80
80
LEFT
20
20
50
75
80

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 86 percent in the left ear.  Both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The VA examining audiologist noted that the service medical records for the appellant did not contain any audiometric results and stated that the whispered voice test that the appellant was administered during his discharge examination is not considered reliable for high frequency hearing loss.  The examiner concluded that it was less likely than not that the appellant's bilateral hearing loss was related to military acoustic trauma from serving as a heavy weapons infantryman because the appellant was not in combat, because he had recreational noise exposure post-service and because he had not previously filed a claim for hearing loss.  The examiner did not explicitly state an opinion as to the etiologic cause of the appellant's currently diagnosed bilateral hearing loss.

In his August 2010 notice of disagreement, the appellant stated that he had spent 18 months in service as an instructor; he said that he had taught hundreds of soldiers how to shoot rifles, machine guns, grease guns, mortars and other weapons.  He said that he also taught these soldiers how to throw grenades.  The appellant stated that he had constantly been exposed to such noise while he was in service.  In a June 2011 written statement, the appellant stated that he had been told during his July 2009 VA hearing evaluation the hearing loss in each of his ears was probably from all the weapons fire he had been around in service for many months.  

The evidence unfavorable to the claim for service connection in this case consists of the service separation examination report which contains no mention of hearing loss; the many years between service and the initial clinical documentation of hearing loss; and the October 2009 negative VA audiology opinion.  

However, whispered voice testing (such as that noted on the separation examination) is insensitive to high frequency hearing loss which is the area of hearing most affected by noise exposure.  As to the negative February 2010 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

A medical examination has been found inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Barr, 21 Vet. App. at 311.  The February 2010 addendum from the VA audiological examiner did not discuss the appellant's statements that he was a firing range instructor, that he sought treatment in 1985, or the July 2009 notation in the appellant's VA medical records that he had had hearing loss since the military and therefore, it appears that the audiologist's opinion was based on an incomplete review of the records in the claims file.  Thus, that audiology opinion is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, and that he served as a firing range instructor for many months while he was on active duty.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  In addition, there is VA medical treatment evidence dated in July 2009 that indicates that the appellant's complaint of hearing loss dated back to his military service.  

The histories reported by a veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and find that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


